Citation Nr: 0801178	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased initial evaluation for 
degenerative arthritic changes of the right shoulder, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for myofascial 
dysfunction of the left posterior shoulder girdle, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased compensable evaluation for a 
scar on the forehead.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1996 until July 2000 
and from February 2002 until October 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.


FINDINGS OF FACT

1.  For the period prior to September 2004, the veteran's 
PTSD was not manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

2.  Beginning September 2004, the veteran's PTSD manifested 
with reduced occupational and social impairment, including 
symptoms of occasional flattened affect, disturbances of 
motivation and mood and increased difficulty maintaining 
social and work relationships.

3.  The veteran's degenerative disc disease of the lumbar 
spine is not manifested by limitation of flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.   

4.  There is no objective evidence of neurological 
disabilities associated with the degenerative disc disease of 
the lumbar spine.

5.  There is no evidence the veteran's degenerative disc 
disease of the lumbar spine resulted in incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the prior year.

6.  The arthritic changes of the right shoulder are not 
manifested by limitation of motion to the shoulder level, nor 
is there evidence of impairment of the humerus, clavicle or 
scapula.

7.  The veteran's myofascial dysfunction of the left 
posterior shoulder girdle is not manifested by limitation of 
motion to the shoulder level, nor is there evidence of 
impairment of the humerus, clavicle or scapula.

8.  The veteran's scar of the forehead does not demonstrate 
any of the characteristics of disfigurement, nor is the scar 
shown to be unstable or painful on examination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met for the period prior to September 
2004. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2007).

2.  Beginning September 2004, the criteria for a 50 percent 
evaluation for PTSD have been approximated. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2007).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5237 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritic changes of the right shoulder have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5010, 5201 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for myofascial dysfunction of the left posterior shoulder 
girdle have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Codes 5299, 5201 (2007).

6.  The criteria for a compensable evaluation for a scar on 
the forehead have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning the claims for an increased evaluation for PTSD 
and arthritic changes of the right shoulder, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided in 
March 2004 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.    

Concerning the claims for increased evaluation for 
degenerative disc disease of the lumbar spine, left 
myofascial dysfunction and the scar of the forehead, the VCAA 
duty to notify has not been satisfied with respect to 
advising the veteran of the evidence necessary to 
substantiate an increased evaluation claim.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran's November 2004 Notice of Disagreement clearly 
demonstrated that he had knowledge of how to substantiate a 
claim for an increased evaluation.  In fact, the veteran 
provided specific examples of findings that should be 
considered in evaluating the claims.  As the veteran has 
demonstrated actual knowledge of how to substantiate an 
increased evaluation claim and participated meaningfully in 
the adjudication of the claim, the Board finds that any lack 
in notice was not prejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted VA physician 
statements in support of his claim.  Additionally, the 
veteran was afforded VA examinations in January 2004 and 
September 2006.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Additionally, the Board notes that the veteran is appealing 
the initial assignment of a disability rating for the claims 
of PTSD and right shoulder, and as such, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD

The RO granted service connection for PTSD in a September 
2004 rating decision.  At that time a 30 percent evaluation 
was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A score of 71-80 reflects that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

Service medical records for the veteran's second period of 
service document symptoms and treatment for anxiety from 
combat in May 2003.  He described nightmares and daydreams 
but denied paranoia, delusions, hallucinations or suicidal or 
homicidal ideation.  The service medical records reflected 
continued treatment for psychiatric symptoms after May 2003 
and also indicated the veteran was prescribed medication to 
treat the symptoms.  Significantly, the veteran's June 2003 
report of medical assessment completed in connection with his 
separation from service reflected complaints concerning 
mental health and indicated he was on Risperdal.  A physician 
noted that the veteran was under psychiatric evaluation and 
treatment. 

After separation from service the veteran underwent a VA 
examination in January 2004.  During this examination he 
described exposure to firefights and other life-threatening 
situations while he served as a sniper in Iraq.   He 
explained he first noticed symptoms of hypervigilance and 
flashbacks when he was hospitalized in Germany.  He was not 
working as he planned to go to college and resume pre-med 
studies.  The veteran was not married but had girlfriends.  
He described ongoing relationships with his extended family.  
He lived alone and described himself as not as active as he 
should be but would occasionally go out for a drink with a 
friend.  He was treated with outpatient psychiatric care and 
medication.  There was no history of assaultiveness or 
suicide attempts; however, the veteran indicated he received 
a citation for driving under the influence (DUI) and was 
awaiting trial.  The examiner described the veteran as a 
high-functioning individual who had appropriate goals in life 
but was currently idle and abusing alcohol. 

Mental status examination revealed a casually dressed and 
groomed male.  The veteran was polite and maintained good eye 
contact.  There was no impairment of thought process or 
communication.  The veteran denied delusions and 
hallucinations but described episodes of waking up and 
thinking someone was in the closet.  He was not suicidal or 
homicidal.  He was oriented in all spheres and there was no 
evidence of memory loss or impairment.  The veteran did not 
demonstrate ritualistic behavior.  The rate and flow of the 
veteran's speech was normal.  There were no panic symptoms 
during the examination.  He was mildly depressed but not 
particularly anxious.  There was no impairment of impulse 
control.  Sleep was not impaired but was not restful.  The 
veteran did not have a concurrent mood disorder, substance 
use disorder, anxiety disorder, somatoform disorder or 
personality disorder.  

The examiner concluded that the veteran met the DSM-IV 
criteria for PTSD.  The veteran was not as socially active as 
he would like to be and was described as a little depressed.  
He slept but not well and was startled easily.  Other 
symptoms included nightmares 2-4 times a week, hyperarousal 
and flashbacks.  He denied avoidant symptoms and was not 
particularly disillusioned or demoralized.  Symptoms were 
described as moderate and there were no remissions.  The GAF 
was 70.  The examiner opined the veteran appeared to be a 
high functioning individual with no prior psychiatric 
illness.  The veteran acknowledged using too much alcohol and 
planned to curtail this.  The examiner noted that doctors 
during service noted dysthymic disorder; however the examiner 
did not see this upon examination.  The examiner felt the 
psychosocial functioning status and quality of life were 
relatively good.  The examiner explained the veteran was idle 
and things may improve when the veteran became busier.  

An April 2004 initial consultation at a VA outpatient 
facility reflected the veteran was a full time student.  He 
complained of initial insomnia upon sleeping and described 
nightmares twice a week.  He described difficulty 
concentrating and being easily distracted.  The veteran 
explained he was enrolled in college and hoped his grades did 
not drop.  He reported adequate motivation and memory.  He 
complained of feeling tense, anxious and having difficulty 
relaxing.  He was hypersensitive and became irritable and 
angry easily.  The veteran described a high startle response, 
particularly upon exposure to loud noises or some lights.  He 
reported periods of dysphoia and hypervigilance.  He denied 
prior psychiatric admissions.  He described drinking 
excessively upon his return to the United States.  He 
indicated he lived alone and supported himself with part-time 
employment.  The veteran related he had a girlfriend and a 
supportive system of friends.  

The veteran was adequately dressed and groomed for the 
examination.  He was oriented in all spheres and cooperative.  
He had fair intellectual functioning demonstrated by adequate 
performance interpreting proverbs, performing calculations 
and on tests concerning memory and recall.  The veteran's 
mood was described as dysphoric and affect was appropriate.  
There was no evidence of suicidal or homicidal ideation.  
Speech had a regular rate and rhythm and the veteran's 
thought process was coherent.  There was no evidence of ideas 
of reference, phobias, paranoias, somatic preoccupations, 
delusions or auditory hallucinations.  Insight was adequate 
and judgment was intact.  The diagnosis was history of PTSD, 
rule out major depressive disorder. A GAF of 60 was assigned.  

An August 2004 VA outpatient treatment record indicated the 
veteran had nightmares and felt emotional.  He indicated he 
had stopped his medication.  He explained he intended to go 
back to the college.  The veteran reported he had received 
another DUI.  He denied any problems eating or sleeping.  He 
was casually dressed and maintained fair eye contact.  He was 
cooperative throughout the visit.  The veteran's speech had a 
regular rate and rhythm.  Mood was described as emotional and 
affect was described as congruent.  The veteran denied audio 
hallucinations and suicidal or homicidal ideation.  

Other VA outpatient treatment records in 2004 reflect 
continued symptoms of nightmares and hypervigilance.  The 
records consistently demonstrate a normal rate and rhythm of 
speech and adequate thought process and intelligence.  The 
veteran never exhibited suicidal or homicidal ideation.  
Affect was usually appropriate, although sometimes was 
described as restricted or systemic.  A September 2004 record 
noted some difficulty in concentration.  The physician 
explained the difficulty concentrating came and went 
depending on how much sleep the veteran got during the night.  
The veteran's motivation and energy were described as low.  
Another September 2004 outpatient treatment record described 
increased difficulty maintaining contact with his family.  
The veteran explained he maintained contact with his father, 
but described limited contact with his mother and siblings.  
He described the relationship with his girlfriend as good.  
He also related having some friends.  The GAF score during 
2004 was consistently 60.

A September 2004 letter from a VA physician indicated that 
the veteran was initially diagnosed with PTSD in September 
2004.  The physician explained there was no history of 
psychiatric treatment until he began having symptoms of PTSD 
while in service.  The veteran treated with medication, group 
treatment and individual therapy.  The physician indicated 
that in spite of the treatment the veteran continued to 
experience PTSD symptoms that interfered with functioning and 
jeopardized his readjustment to civilian life.  The veteran 
had difficulty functioning and the physician indicated the 
veteran used to be a 4.0 student and now utilized services 
through the student disability center and hoped to prevent a 
further decline in his grades.  The veteran was socially 
isolated and had increased irritability that interfered with 
interpersonal relationships.  Reexperiencing symptoms and 
hyperarousal were described as quite severe.

The veteran underwent a VA examination in September 2006.  
During this examination he reported he worked but was on a 
hiatus.  He complained of anger and irritability and reported 
he got 4-5 hours of sleep each night.  He described tossing 
and turning, hypervigilance, and an increased startle 
reaction.  He denied a drug problem.  The veteran denied any 
prior psychiatric hospitalization.  Symptoms included 
irritability, reduced sleep, nightmares, aggressive impulses, 
anger, an inability to do any job, and a lack of excitement 
in jobs including boredom in jobs other than combat.  
Treatment was described as ineffectual.  The veteran was 
noted to make a fairly good adjustment.  He had few friends 
but had a girlfriend.  He denied any legal problems, and 
denied alcohol and drug abuse.  

The veteran was neatly dressed and appropriately groomed.  He 
maintained good eye contact and was friendly and cooperative.  
The veteran performed well on mental status examination and 
his intelligence was described as above average.  There were 
no cognitive deficiencies, no psychoses, and no dementia.  
Memory, judgment and insight were intact.  The veteran was 
hypervigilant with increased startle reaction, irritability 
and temper.  The diagnosis was PTSD secondary to Iraqi 
conflict, ongoing with medication.  The GAF was 70 and the 
examiner noted that the GAF was 70 a year ago at that time.  
The examiner noted that psychiatric symptoms were moderate.  
The examiner explained the veteran was employed, although he 
was inactive and on call at the present time.  There were no 
post-military stressors.  There was no impairment of 
communication or thought process.  He did not have multiple 
psychological disorders or substance abuse.  The examiner 
explained there were no changes in the veteran's quality of 
life or psychosocial functioning since the last examination.  
There was no new educational achievement.  He had an adequate 
social life with new girlfriend.  The examiner explained the 
veteran's prognosis was unlikely to improve as long as the 
veteran continued to subject himself to Iraqi combat.

In light of the above rating criteria, the evidence does not 
support a schedular evaluation in excess of 30 percent for 
the veteran's PTSD for the period from the veteran's 
discharge from his second period of service until September 
2004.  None of the evidence during this time period 
illustrates the veteran's PTSD manifested with symptoms such 
as flattened affect, circumstantial, circumlocutory or 
stereotyped speech, difficulty understanding complex 
commands, impaired memory, impaired judgment, impaired 
abstract thinking or disturbances of motivation and mood, 
difficulty in social and work relationships.  In fact, during 
this time period the veteran was described as a high 
functioning individual.  He was a full-time student who had 
adequate goals. He also had a girlfriend and described having 
good relationships with family and friends.  His speech was 
normal and there was no evidence of a flattened affect.  

Beginning in September 2004, however, the veteran's condition 
clearly declined.  The veteran explained increased difficulty 
in school, and had begun utilizing disability services.  The 
September 2006 examination indicated the veteran had not had 
any new educational achievement.  More significantly, the 
veteran described increased problems interacting with family 
and friends.  He isolated from his mother and siblings and 
described increased irritability as a detriment to his 
relationships.  Furthermore, the September 2004 VA outpatient 
records described other PTSD symptoms, such as nightmares and 
hyperarousal, as severe.  Under the law, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Although the evidence of record reflects that the veteran has 
been periodically assessed as having Global Assessment of 
Functioning (GAF) scores as high as 70 and not indicative of 
difficulty in social, occupational and school functioning, 
such evidence is not dispositive of the Board's inquiry. 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); (Observing 
that GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness" under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.); see Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  In fact, during 2004, the veteran had 
lower GAF scores of 60 indicating the veteran's symptoms were 
moderate.  While the September 2006 examination suggests an 
improvement in symptoms, the examination reflected the 
veteran was not working, no longer reported being a student, 
no longer described relationships with his family and 
reflected increased symptoms of irritability, nightmares, 
aggressive impulses and an inability to perform jobs other 
than combat.  

In this matter, the Board is of the opinion that the point of 
equipoise has been attained beginning in September 2004.  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and an evaluation of 50 percent is granted. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  A higher 70 percent evaluation is not 
warranted as there is no evidence of symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  In fact, the veteran 
never demonstrated illogical speech, suicidal ideation, near 
continuous panic, lack of hygiene or obsessional rituals.  
Furthermore, he lived alone and was able to function 
independently.  While he described irritability, there was no 
evidence of an impaired impulse control.  Similarly, while he 
had some difficulty in work and relationships, he clearly was 
able to maintain his relationship with his girlfriend and 
some friends.  Therefore, beginning September 2004, the 
evidence is at an approximate balance for a 50 percent 
rating, but no higher, for PTSD.  

Degenerative Disc Disease of the Lumbar Spine

The RO granted service connection for mechanical low back 
pain in a July 2000 rating decision.  At that time, a 10 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A subsequent January 2002 rating 
decision increased the rating to 40 percent under Diagnostic 
Code 5293.  However, the veteran was reactivated from 
February 2002 until October 2003 and the veteran's benefits 
were discontinued during this time period.  Upon the veterans 
discharge from his second period of service, the RO 
reevaluated the veteran and reinstated benefits.  In a 
September 2004 rating decision the RO assigned a 10 percent 
evaluation, effective November 2003.  The veteran appealed 
this decision and specifically seeks an evaluation of 40 
percent, as he had prior to his reactivation. While a May 
2005 Statement of the Case increased the rating to 20 
percent, effective November 2003, applicable law mandates 
that when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the veteran's claim for an increased 
evaluation remains in appeal.

While the veteran was initially evaluated under Diagnostic 
Code 5295, during the veteran's second period of active 
service, the regulations used to evaluate diseases and 
injuries of the spine have changed twice, effective on 
September 23, 2002, and on September 26, 2003. See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)(2003); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 
5243)(2004).  As the veteran was discharged after the 
implementation of the revised regulations, and the veteran is 
seeking an increased evaluation for the rating assigned after 
his second period of service only the most recent regulations 
will be examined.  

Under the revised regulations, the veteran's degenerative 
disc disease of the lumbar spine was evaluated under 
Diagnostic Code 5237 for lumbosacral strain.  The Schedule 
for Rating Criteria indicates that disabilities of the spine 
under Diagnostic Codes 5235 to 5243 will be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  This General Rating Formula assigns evaluations with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  Under 
this formula, a 20 percent evaluation is for assignment when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or with a 
combined range of motion not greater than 120 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is for assignment when forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for assignment upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine.  

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5293 for intervetebral disc syndrome.  Under Diagnostic 
Code 5293, a 20 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past twelve 
months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  That Diagnostic Code 
also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Service medical records for the veteran's second period of 
service reflect complaints and treatment for low back pain; 
however, these records do not contain specific range of 
motion findings from which the veteran's disability could be 
evaluated.  Significantly, the veteran did not report any 
back condition on the June 2003 report of medical assessment 
completed in connection with his separation from service.  

The veteran underwent a VA examination in January 2004.  
During this examination he complained of low back discomfort.  
He denied using a brace but indicated he treated with a 
chiropractor about twice a week.  Clinical examination 
reflected no objective abnormalities.  He stood erect and 
there was no swelling or tenderness.  There was no deformity 
of the lumbar spine, including scoliosis.  Range of motion 
testing reflected forward flexion of at least 80 degrees 
bringing the veteran's fingertips to within 2 inches of the 
toes.  The veteran had full extension of 40 degrees, lateral 
flexion of 30 degrees and lateral rotation of 30 degrees 
without discomfort.  Deep tendon reflexes were 1+ on right 
and left patellar, and were trace in the right and left 
Achilles.  Motor power of lower extremities was normal.  
Straight leg raising was negative.  The diagnosis was normal 
lumbar spine without indication of orthopedic abnormality.  
Symptoms and findings were consistent with a diagnosis of 
chronic mechanical back pain or chronic nonspecific 
musculoligamentous strain.  Symptoms were somewhat minimal 
without evidence of disability or functional impairment.  No 
degenerative changes were noted on x-ray. 

A January 2005 magnetic resonance imaging test (MRI) 
performed at a VA facility indicated complaints of increased 
lower back pain localized to the inguinal regions and 
buttocks and pain down the posterior aspects of the lower 
extremities bilaterally.  The findings reflected satisfactory 
alignment of the lumbar vertebral bodies.  There was mild 
anterior wedging of multiple anterior vertebral body heights 
suggestive of Scheuermann's disease.  The intervertebral disc 
spaces were preserved.  Desiccation to the disc was noted at 
L4-5.  The bone marrow signal and visualized conus were 
unremarkable.  There was no significant central canal 
stenosis or neural foraminal narrowing.  The impression was 
multiple Schmorl's nodes involving nearly all levels with 
mild anterior wedging of multiple lower thoracic levels 
suggestive of Scheurerman's disease and disc desiccation and 
minimal bulge at L4-5. 

The veteran underwent a VA examination in September 2006.  
During this examination the veteran complained of pain of the 
lower back with prolonged walking, lifting, bending and 
running.  The pain was relieved with rest and sometimes 
medication.  The veteran complained of constant pain of the 
lower back on daily life activities and rated the pain as a 2 
on a scale of 10.  Flare ups with bending and lifting 
increased the pain to a 9.  No mechanical devices were used.  
He was able to perform daily life activities and his usual 
occupation with moderate restriction.  The veteran denied 
bowel or bladder functional impairment.  He also denied 
incapacitating episodes in the last 12 months or any lost 
time from work. 

Objective findings showed no postural abnormalities and no 
physical deformities.  There was no evidence of pain or 
tenderness of the lower back.  The gait was normal.  There 
was no limitation on standing or walking.  Flexion was found 
to 80 degrees, extension to 25 degrees.  Right and left 
lateral flexion were 25 degrees. The straight leg raising 
test was normal.  No neurological abnormalities were noted.  
The range of motion of the lumbar spine was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination following repetitive use and flare ups.  The 
diagnosis was minimal disk bulging L4-5 with limitation of 
motion and restriction of function.

Evaluating the evidence in light of the above rating 
criteria, the Board finds a higher 40 percent evaluation is 
not warranted.  Clinical findings during this period fail to 
demonstrate that the residuals of a lumbar spine injury 
manifest with limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or cause favorable 
ankylosis of the entire thoracolumbar spine.  In fact, the 
most recent September 2006 VA examination clearly 
demonstrated flexion of the lumbar spine to 80 degrees.

The Board similarly finds that the veteran is not entitled to 
a higher evaluation under the criteria for intervertebral 
disc syndrome.  The evidence has not demonstrated that the 
veteran's lumbar spine disability has produced any 
incapacitating episodes during the past year.  In fact, 
during the September 2006 VA examination the veteran denied 
incapacitating episodes and indicated he had not missed time 
from work.  Significantly, there is no indication in the 
medical records that a physician prescribed bed rest or that 
the veteran required treatment by a physician for acute signs 
and symptoms of intervertebral disc syndrome.   

The Board considered whether an increased evaluation could be 
granted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, the 
January 2005 VA MRI described a history of low back pain with 
bilateral radiculopathy.  However, no radiculopathy was 
confirmed by the MRI, nor were there any objective findings 
of neurological symptoms upon clinical examination.  
Therefore, at best, there are subjective complaints of 
radiculopathy, with no objective findings of slight, 
incomplete paralysis of the sciatic nerve, to warrant a 
separate rating.  Nor is the veteran shown to have any 
associated bowel or bladder impairment that would warrant a 
separate evaluation.   

The evidence reflects the veteran has repeatedly complained 
of pain and limitation of motion associated with his lumbar 
spine disability.  The VA outpatient treatment records 
indicate the veteran has been treated with medication and 
physical therapy.  However, the VA examinations have 
considered the result of painful motion.  For example, 
January 2004 and September 2006 examiner tested the effects 
of repetitive motion and found that repeated motion and 
fatigue did not result in any additional limitation of 
motion.  Therefore, as the 20 percent evaluation assigned 
contemplates the effects of the veteran's complaints of pain, 
fatigue, swelling and weakness, an increased evaluation based 
solely on pain is not warranted. 38 C.F.R. § 4.45, 4.71a, 
Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 
(1995)

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Therefore, the 
preponderance of the evidence is against the veteran's claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Arthritic Changes of the Right Shoulder

The RO granted service connection for arthritic changes of 
the right shoulder in a September 2004 rating decision.  At 
that time a 10 percent evaluation was assigned under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5201. The 
veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  

As indicated above, the veteran's fracture of the right 
shoulder arthritis was evaluated under Diagnostic Code 5010 
and 5201 and Diagnostic Code 5010 for traumatic arthritis. 
Diagnostic Code 5010 mandates the claim be evaluated as 
degenerative arthritis. Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes, in this case 
Diagnostic Code 5201.  If the disability is noncompensable 
under the appropriate Diagnostic Code for the joint involved, 
a 10 percent rating will be for application for such major 
joint or group of minor joints affected by limitation of 
motion. Id.  Limitation of motion needs to be objectively 
shown by findings such as swelling, muscle spasm, or painful 
motion. Id.  In the absence of limitation of motion, a 10 
percent evaluation is warranted for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is warranted with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joints with occasional incapacitating 
exacerbations. Id.

The record reflects the veteran is right-handed, as noted in 
the service medical records, and as such the right shoulder 
is evaluated as the major extremity and the left shoulder is 
evaluated as the minor extremity.  Under Diagnostic Code 5201 
a 20 percent evaluation is for assignment when limitation of 
arm motion of the major extremity is to shoulder level.  A 30 
percent evaluation is contemplated when arm motion of the 
major extremity is limited to midway between the side and 
shoulder level and a 40 percent evaluation is warranted for 
arm motion limited to 25 degrees from the side.  The Board 
must also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Diagnostic Code 5202 for impairment of the humerus and 
Diagnostic Code 5203 which provides for higher evaluations 
for impairment of the clavicle or scapula are not for 
application in the present case as the veteran's shoulder 
disabilities are not shown to involve dislocation, nonunion 
or malunion of the humerus, clavicle or scapula.

Service medical records document the original injury of the 
right shoulder in June 2002.  A December 2002 MRI concluded 
with findings of a type II acromion.  There was no atrophy of 
the rotator cuff musculature and no rotator cuff tear. There 
was no fluid in the subacromial or subdeltoid bursa.  There 
were mild degenerative changes of the acromioclavicular 
joint.  The glenoid labrum was grossly unremarkable and there 
was no evidence of Hill-Sachs deformity or any Bankart 
lesion.  The impression was mild degenerative changes of the 
acromioclavicular joint without definite impingement or 
rotator cuff tendon tear.  The veteran reported problems with 
his shoulders on the June 2003 report of medical assessment; 
however, no clinical findings were addressed by the examining 
physician.  

The veteran underwent a VA examination in January 2004.  
During this examination, he described injuring his right 
shoulder in a 2002 motorcycle accident.  At that time he was 
diagnosed as having a slight acromioclavicular separation.  
An MRI revealed evidence of degenerative changes in the 
acromioclavicular articularly.  He also described pain with 
full motion and slight crepitation.  He was able to throw 
with minor symptoms and able to do pushups and pull-ups 
without difficulty.  Overhead work was not limited. 

Examination of the shoulder suggested a very slight palpable 
prominence of the acromioclavcicular joint, the lateral 
aspect to the clavicle. The shoulder was not tender to direct 
pressure. With manipulation of the shoulder there was slight 
suggestion of crepitation on the superior aspect of the 
shoulder possibly related to the acromioclavicular joint.  
There was abduction of 180 degrees and flexion of 180 degrees 
actively and passively without pain.  There was only 20 
degrees of extension on the right.  There were 90 degrees of 
external rotation and 70 degrees of internal rotation without 
discomfort.  In full internal rotation, the tips of the 
thumbs reached the same level on the thoracic spine.  There 
was a vague suggestion of crepitation in the superior aspect 
of the shoulders with motion.  The diagnosis was an injury of 
the acromioclavicular joint of the right shoulder, probably a 
minor first degree separation.  The examiner explained that 
the veteran had findings suggestive of early degenerative 
arthritic changes of the articular shoulder.  There was some 
slight functional impairment with vigorous rotary or throwing 
movements and this was on the basis of pain with possible 
structural changes involving acriomioclavicular articulation.  
X-rays were within normal limits.  

A September 2004 VA outpatient treatment record documented 
treatment for right shoulder pain. There was forward flexion 
of 130-150 degrees with stiffness, abduction to 115 degrees, 
external rotation to 60 degrees and internal rotation to 70 
degrees.  Pain was rated as a 5 on a scale of 10 and 
described as constant, stabbing, tingling, burning, aching 
and stiffness.  An x-ray of the shoulder revealed the 
shoulder appeared intact without tears or fracture.  The 
assessment was pain in the end ranges of forward flexion at 
150 degrees, 115 degrees of abduction and rotation around 60 
degrees.  

The veteran underwent a VA examination in September 2006.  
During this examination, he complained of constant pain in 
both shoulder joints which he rated as 3 out of 10 with daily 
life activities.  Flare ups occurred with lifting, pull ups 
and running caused the pain to increase to a 5 on a scale of 
10.  No mechanical device was used.  The veteran was able to 
perform daily life activities and his usual occupational 
activities with moderate restrictions.  There was no loss of 
time from work.  There was no swelling, redness or deformity 
but a crepitus of the right shoulder joint and tenderness of 
the muscles over the shoulder blades of the left shoulder was 
noted.  There was no instability or pain on motion or 
additional limitation following repetitive use.  Flexion of 
the right shoulder was to 160 degrees.  There was abduction 
to 150 and internal rotation to 90 degrees.  There was 
external rotation to 90 degrees. There were no neurological 
abnormalities.  Range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination following repetitive use.  X-rays of the 
shoulder joint were normal.  The diagnosis was right shoulder 
acromioclavicular joint separation with early degenerative 
changes with limitation of motion and restriction of 
function.  

Examining the evidence in light of the above rating criteria, 
the veteran's arthritic changes of the right shoulder do not 
meet the criteria for an increased 20 percent evaluation.  
The medical records do not demonstrate that the veteran has 
limitation of motion to the shoulder level.  In fact, the 
veteran demonstrated flexion of the right shoulder ranging 
from 130 to 180 degrees and abduction ranging from 115 to 180 
degrees.  In sum, the veteran did not have limitation of 
flexion and abduction to shoulder level, or to 90 degrees.  
See 38 C.F.R. § 4.71, Plate II.  The Board also considered 
the application of 38 C.F.R. §§ 4.40, 4.45; however, the 
veteran did not demonstrate additional limitation of motion 
from pain, swelling, weakness, and excess fatigability. 
Furthermore, x-rays failed to demonstrate the involvement of 
2 or more major joints or 2 or more minor joints with 
incapacitating exacerbations.  In fact, none of the records 
reflected incapacitating episodes and the veteran indicated 
in September 2006 that he had not missed time from work.  As 
such, a 20 percent rating under Diagnostic Code 5010 is not 
warranted.

Given the function remaining in the veteran's shoulder, the 
criteria for a higher evaluation have not been met.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990)  Based upon the guidance of the Court in Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Board has considered whether a staged rating is appropriate.  
However, in the present case, the veteran's symptoms remained 
relatively constant throughout the course of the period on 
appeal and as such staged ratings are not warranted.  

Myofascial Dysfunction of the Left Shoulder

The RO granted service connection for myofascial dysfunction 
of the left shoulder in a January 2002 rating decision.  At 
that time, the disability was assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5099 and 
5024.  As with the lumbar spine, the shoulder evaluation 
remained in effect until the veteran was reactivated.  Upon 
his discharge for the second period of service, the RO 
revaluated the claim and in a September 2004 rating decision 
reinstated benefits at the 10 percent level.

Diagnostic Code 5099 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury. 38 
C.F.R. §§ 4.20, 4.27.  In the present case, the RO rated the 
claim under Diagnostic Code 5024, for the evaluation of 
tenosynovitis.  Diagnostic Code 5024 directs that disability 
due to tenosynovitis be rated on limitation of motion of the 
affected body part, or in this case, Diagnostic Code 5201 for 
limitation of motion of the arm.  As noted above, the veteran 
is right handed and therefore the left shoulder is evaluated 
as the minor extremity.  Under Diagnostic Code 5201 a 20 
percent evaluation is for assignment when arm motion is 
limited at shoulder level or midway between the side and 
shoulder level for the minor extremity, and a 30 percent 
evaluation is for assignment when arm motion is limited to 25 
degrees from the side.

Diagnostic Code 5202 for impairment of the humerus and 
Diagnostic Code 5203 which provides for higher evaluations 
for impairment of the clavicle or scapula are not for 
application in the present case as the veteran's shoulder 
disabilities are not shown to involve dislocation, nonunion 
or malunion of the humerus, clavicle or scapula.

The veteran underwent a VA examination in January 2004.  The 
veteran described pain with full motion and slight 
crepitation.  He was able to throw with minor symptoms and 
able to do pushups and pull-ups without difficulty.  Overhead 
work was not limited.  Examination of the shoulder reflected 
abduction of 180 degrees, flexion of 180 degrees bilaterally 
both active and passively without pain.  There was 35 degrees 
of extension on the left.  External rotation was found to 90 
degrees and internal rotation was 70 degrees without 
discomfort.  There was a vague suggestion of crepitation in 
the superior aspect of the shoulders with motion.  There was 
no specific diagnosis concerning the left shoulder.  X-rays 
were within normal limits.  

The veteran underwent a VA examination in September 2006.  
During this examination, he complained of constant pain in 
both shoulder joints which he rated as 3 out of 10 with daily 
life activities.  Flare ups with lifting, pull ups and 
running caused the pain to increase to a 5.  No mechanical 
device was used.  The veteran was able to perform daily life 
activities and occupational activities with moderate 
restrictions.  There was no loss of time from work.  There 
was no swelling, redness or deformity but tenderness of the 
muscles over the shoulder blades of the left shoulder was 
noted.  There was no instability or pain on motion or 
additional limitation following repetitive use.  Flexion of 
the left shoulder was to 180 degrees. There was abduction to 
180 and internal rotation to 90 degrees.  There was external 
rotation to 90 degrees. There were no neurological 
abnormalities.  Range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination following repetitive use.  X-rays of the 
shoulder joint were normal.  The diagnosis was myofascial 
dysfunction of the left posterior shoulder girdle with normal 
range of motion and restriction of function.  

Examining the evidence in light of the above rating criteria, 
the veteran's myofascial dysfunction of the left shoulder 
does not meet the criteria for an increased evaluation. The 
medical records do not demonstrate that the veteran has 
limitation of motion to the shoulder level, or to 90 degrees.  
See 38 C.F.R. § 4.71, Plate II.  Rather the veteran retained 
flexion and extension of 180 degrees, or normal motion. Id.  
The Board also considered the effects of pain, swelling, 
weakness, and excess fatigability; however the veteran did 
not demonstrate additional limitation of motion from pain, 
swelling, weakness, and excess fatigability.  Furthermore, x-
rays of the left shoulder were normal and as such an 
increased evaluation under Diagnostic Code 5010 is not 
warranted.

Given the function remaining in the veteran's left shoulder, 
the criteria for a higher evaluation have not been met. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based upon the guidance of 
the Court in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
veteran's symptoms remained consistent throughout the course 
of the period on appeal and as such staged ratings are not 
warranted.  

Scar

The RO granted service connection for a scar of the forehead 
in a July 2000 rating decision.  At that time, a 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  The veteran contends the 
current rating evaluation does not accurately reflect the 
severity of his disability.  He specifically argues that the 
scar is discolored and flakes.  

Under Diagnostic Code 7800, a 10 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
one characteristic of disfigurement.  A 30 percent evaluation 
is warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with 2 or 3 characteristics of 
disfigurement.  The eight characteristics of disfigurement 
for evaluation purposes are: (1) a scar 5 inches or more (13 
or more cm.) in length; (2) a scar at least 1/4 inch (0.6 
cm.) wide at its widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo or hyper pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) and indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).

Other applicable Diagnostic Codes concerning the rating of 
scars include Diagnostic Code 7803 which provides for a 10 
percent rating for unstable, superficial scars and Diagnostic 
Code 7804 allows for a 10 percent rating for superficial 
scars that are painful on examination. 38 C.F.R. § 4.118.  A 
note after the Diagnostic Code defines an unstable scar as 
one where there is frequent loss of covering of the skin over 
the scar and explains a superficial scar is one not 
associated with underlying soft tissue damage.  Additionally, 
scars may be rated on the limitation of function of the 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805

The veteran underwent a general VA examination in April 2000.  
During this examination the veteran explained he sustained a 
laceration to the forehead in 1997.  He denied seeking 
treatment for the condition and denied any symptoms 
concerning the scar.  The scar was described as a 
nondisfiguring 2 centimeter linear scar of the right 
forehead.  There was no evidence of adherence, drainage or 
exudates.  The color was blanched with the skin.  A 
subsequent January 2004 VA examination found no scars or 
deformities of the head or face.  

The veteran underwent a VA examination in September 2006.  
During this examination he explained he was hit on the 
forehead in 1997.  The wound was a cleaned and sutured and 
healed well.  It left a linear flat scar measuring 0.8 cm in 
length and 0.2 cm in width.  The veteran denied subjective 
complaints of pain, itching or physical changes.  Clinical 
examination revealed the scar was not inflamed, ulcerated, or 
tender.  There was no keloid formation.  There was no 
limitation of function by the scar and no underlying tissue 
loss.  The diagnosis was nondisfiguring scar of the forehead.

The veteran's scar clearly does not meet the size 
requirements for the characteristics of disfigurement as set 
out by Diagnostic Code 7800.  Specifically, the scar is not 5 
inches or more in length or at least 0.6 centimeters wide.  
Nor was the scar depressed or elevated, adhered to the 
underlying tissue, or have an abnormal skin texture.  The 
scar did not have missing underlying soft tissue.  There was 
no indication the scar was indurated or inflexible.  The only 
abnormality was the blanched color; however, this was not an 
area exceeding 6 square inches.  As such, the veteran's scar 
does not meet the criteria for disfigurement.  The Board also 
considered whether a rating was applicable under other 
Diagnostic Codes.  The scar was not described as unstable and 
as such a rating under Diagnostic Code 7803 is not warranted.  
Nor is the scar tender or painful on examination and 
therefore a rating under Diagnostic Code 7804 is not 
warranted.  Nor was there evidence the scar cased limitation 
in function and as such Diagnostic Code 7805 is not for 
application.  As such the preponderance of the evidence is 
against an increased compensable evaluation.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in his belief 
that his back, shoulder and scar disabilities have worsened.  
In sum, while the veteran contends that the service-connected 
disorders have increased in severity, as a layperson he is 
only competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which an 
increased evaluation may be granted for these conditions.  
The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the claims, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 30 percent for PTSD is denied for 
the period prior to September 2004.  

Beginning September 2004, a 50 percent evaluation for PTSD is 
granted.

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.

An evaluation in excess of 10 percent for a right shoulder 
disability is denied.

An evaluation in excess of 10 percent for a left shoulder 
disability is denied.

A compensable evaluation for a scar on the forehead is 
denied.


____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


